DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display control unit, processing unit, storage unit, control unit in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:

Display control unit, processing unit, storage unit, control unit  performed by CPU (paragraph [0021]-[0023]).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 1 and 10: none of the references either singularly or in combination teach or fairly suggest a method for controlling an image processing apparatus, the method comprising: displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; performing the processing based on the setting value associated with the display object in a case where the instruction to perform the processing corresponding to the display object is issued; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the - 23 -10207171US01 processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object with the setting value being reflected in the setting value associated with the display object.
Imaoka (US 2018/0183952 A1) shows in paragraphs [0058]-[0062] and Figure 7 shows history information containing counts of the number of times the setting value have been respectively configured for each of the configurable detailed settings pertaining to the corresponding function (figure 7) while the user continuously presses an icon the values of the setting would change from setting value with the most count to the lowest. Imaoka do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; performing the processing based on the setting value associated with the display object in a case where the instruction to perform the processing corresponding to the display object is issued; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the - 23 -10207171US01 processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object with the setting value being reflected in the setting value associated with the display object, therefore this claim is allowable.
Yee et al. (US 2017/0070625 A1) shows in paragraphs [0039], [0042]-[0044] and Figures 7-8 shows keeping history of user settings been changed or not where a control portion 7 can identify the total number of times the informational process has been consecutively executed with contents identical to the contents of the settings item in the history data-set, by referring the consecutive count, when the consecutive count counted by the count processing portion 74 reaches a threshold set in advance, the second settings-processing portion 75 automatically sets the contents of the settings items in the history data-set as the user settings information. Yee do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; performing the processing based on the setting value associated with the display object in a case where the instruction to perform the processing corresponding to the display object is issued; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the - 23 -10207171US01 processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object with the setting value being reflected in the setting value associated with the display object, therefore this claim is allowable.
Yamada et al. (US 2011/0051165 A1) shows in paragraphs [0059] and [0122] and Figures 6 and 9 where based on the user use history, server computer 200 calculates the frequency of use of each function in MFP 300, extracts an optional function recommendable for and related to the function of high frequency of use, and stores the extracted optional function in the user use history analysis table. Yamada do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; performing the processing based on the setting value associated with the display object in a case where the instruction to perform the processing corresponding to the display object is issued; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the - 23 -10207171US01 processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object with the setting value being reflected in the setting value associated with the display object, therefore this claim is allowable.

Kaneda (US 2021/0279022 A1) shows in paragraph [0135] and Figures 10C and 11B having frequently used buttons the user can check the job history information and the frequently used job setting information from the main menu of the image forming device. Kaneda do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; performing the processing based on the setting value associated with the display object in a case where the instruction to perform the processing corresponding to the display object is issued; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the - 23 -10207171US01 processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object with the setting value being reflected in the setting value associated with the display object, therefore this claim is allowable.
	Ito (US 2021/0203798 A1) in paragraphs [0046], [0052], [0079]-[0080] show job history of the user is added to the job history table 509, a recommend button information table update unit 507, in coordination with the job history reception unit 502, updates the recommend button information stored in the recommend button information table 510 on the basis of the added job history also see Figure 12. Ito do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; performing the processing based on the setting value associated with the display object in a case where the instruction to perform the processing corresponding to the display object is issued; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the - 23 -10207171US01 processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object with the setting value being reflected in the setting value associated with the display object, therefore this claim is allowable.
	Sakai (US 2021/0203796 A1) shows in paragraph [0083] and Figure 4 correspondence table 1001 updated in this manner may be managed by the correspondence table management unit 223 per-user basis. Note that the processing for updating is not limited to this example. For instance, the number of times the “perform file generation with input setting” button 1104 is pressed may be managed per-user basis, stored in the correspondence table management unit 223, and updated for the first time when the number of times reaches a predetermined number of times which is determined beforehand. Sakai do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; performing the processing based on the setting value associated with the display object in a case where the instruction to perform the processing corresponding to the display object is issued; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the - 23 -10207171US01 processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object with the setting value being reflected in the setting value associated with the display object, therefore this claim is allowable.



The following is an examiner’s statement of reasons for allowance for independent claims 11 and 14: none of the references either singularly or in combination teach or fairly suggest a method for controlling an image processing apparatus, the method comprising: displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object associated with at least the setting value.

Imaoka (US 2018/0183952 A1) shows in paragraphs [0058]-[0062] and Figure 7 shows history information containing counts of the number of times the setting value have been respectively configured for each of the configurable detailed settings pertaining to the corresponding function (figure 7) while the user continuously presses an icon the values of the setting would change from setting value with the most count to the lowest. Imaoka do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object associated with at least the setting value, therefore this claim is allowable.
Yee et al. (US 2017/0070625 A1) shows in paragraphs [0039], [0042]-[0044] and Figures 7-8 shows keeping history of user settings been changed or not where a control portion 7 can identify the total number of times the informational process has been consecutively executed with contents identical to the contents of the settings item in the history data-set, by referring the consecutive count, when the consecutive count counted by the count processing portion 74 reaches a threshold set in advance, the second settings-processing portion 75 automatically sets the contents of the settings items in the history data-set as the user settings information. Yee do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object associated with at least the setting value, therefore this claim is allowable.
Yamada et al. (US 2011/0051165 A1) shows in paragraphs [0059] and [0122] and Figures 6 and 9 where based on the user use history, server computer 200 calculates the frequency of use of each function in MFP 300, extracts an optional function recommendable for and related to the function of high frequency of use, and stores the extracted optional function in the user use history analysis table. Yamada do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object associated with at least the setting value, therefore this claim is allowable.

Kaneda (US 2021/0279022 A1) shows in paragraph [0135] and Figures 10C and 11B having frequently used buttons the user can check the job history information and the frequently used job setting information from the main menu of the image forming device. Kaneda do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object associated with at least the setting value, therefore this claim is allowable.
	Ito (US 2021/0203798 A1) in paragraphs [0046], [0052], [0079]-[0080] show job history of the user is added to the job history table 509, a recommend button information table update unit 507, in coordination with the job history reception unit 502, updates the recommend button information stored in the recommend button information table 510 on the basis of the added job history also see Figure 12. Ito do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object associated with at least the setting value, therefore this claim is allowable.
	Sakai (US 2021/0203796 A1) shows in paragraph [0083] and Figure 4 correspondence table 1001 updated in this manner may be managed by the correspondence table management unit 223 per-user basis. Note that the processing for updating is not limited to this example. For instance, the number of times the “perform file generation with input setting” button 1104 is pressed may be managed per-user basis, stored in the correspondence table management unit 223, and updated for the first time when the number of times reaches a predetermined number of times which is determined beforehand. Sakai do not include all the detailed combined limitations included in the claim including a displaying an operation screen including a display object, the display object being used to receive an instruction to perform processing, the display object being a display object with a setting value associated therewith; storing history information indicating a history of execution of the processing, the history information including information indicating the changed setting value in a case where part of the setting value associated with the display object is changed and the processing is performed based on the changed setting value; and in a case where the change to the setting value indicated by the stored history information satisfies a predetermined condition, newly displaying, on the operation screen, a display object associated with at least the setting value, therefore this claim is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675